Per Curiam.

If the plaintiff who sues out a scire facias to revive a judgment, does not proceed upon it within a year and a day, it'is a discontinuance of it, aud the plaintiff must commence by scire facias de novo. So, if he does not sue out execution on a judgment on scire facias within a year, he must revive it again, (Impey’s K. B. 314. Tidd’s K. B. 1009.) This case comes within the rule; for between the entry of the default, and the entry of the judgment, there was an interval of two years and five months. This amounted to a discontinuance of the proceedings, and the subsequent entry of the judgment was irregular.
Motion granted.